Title: Charles Clay to Thomas Jefferson, 26 May 1812
From: Clay, Charles
To: Jefferson, Thomas


          Sir, may 26. 1812 
          I came to the Forest the morning you left it for Albemarle, to see you about the land, I wished to know how many acres you found upon the calculation you proposed Making the last time I was with you, as also to know if you would not divide the payment into four Annual instalments, as I found I could with More propriety engage for the payment of Such a Sum upon them terms than for a shorter period and from taking a cursory View of the upper part of the tract Land the day before, I found the most elegible situation to be the Hill on which the barn stands, as being the most elevated, & most Centrical & convenient to the whole tract, & did not know but you Might agree to Streighten the road there & turn the Barn over to the other side, which would compleat that fine situation to build upon, & encourage the purchase by the addition of the barn & machine, & would be no great Sucrafice to you, as you propose building one more Convenient to the great body of the remainder of Your Estate to go by Water, I also wanted to know if Messrs Yancy & Radford Consented Clearly that the road might be turnd to run as deleniated on the platt you Shewed me with out requiring any damage therefor
          except Assurances of my high respect & friendly regards
        